





Exhibit 10.4




ADMINISTRATIVE AGENCY AGREEMENT







THIS ADMINISTRATIVE AGENCY AGREEMENT is entered into as of the 15th day of
March, 2007, among FARM CREDIT SERVICES OF AMERICA, FLCA (“Farm Credit”),
COBANK, ACB (“CoBank”) and SUPERIOR ETHANOL, L.L.C., Shenandoah, Iowa, an Iowa
limited liability company (“Borrower”).




RECITALS




A.

Farm Credit intends to extend financing to Borrower, which financing will
consist of a Master Loan Agreement (“MLA”), a Construction and Term Loan
Supplement in the amount of $40,000,000.00.00 (“Term Loan”) and a Construction
and Revolving Term Loan Supplement in the amount of $10,000,000.00 (“Term
Revolver”).  The MLA, Term Loan and Term Revolver are hereinafter referred to as
the “Loan Documents.”




B.

Farm Credit has agreed to sell a participation interest in the Loan Documents on
the closing of the loans contemplated therein to CoBank (a participation
interest of up to 100%).  




C.

In recognition of its participation interest and its experience in the types of
loans contemplated herein, CoBank has agreed to undertake the initial drafting
of the Loan documents and related security documentation (“Security Documents”)
and has agreed to undertake the obligations as administrative agent for these
loans.




D.

Farm Credit desires to enter into this agreement in order to appoint CoBank as
administrative agent for the Loan Documents and Security Documents.  Hereafter,
unless otherwise indicated, “Loan Documents” shall also mean the Security
Documents.




NOW, THEREFORE, in consideration of the foregoing and for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged by
each party, the parties hereto agree as follows:














--------------------------------------------------------------------------------

Administrative Agency Agreement

- 2 -

SUPERIOR ETHANOL, L.L.C.

Shenandoah, Iowa










1.

Appointment, Powers and Immunities of Administrative Agent.  Farm Credit hereby
appoints and authorizes CoBank to act as its agent under the Loan Documents and
under the Security Documents (in such capacity the “Administrative Agent”) with
such powers as are specifically delegated to such Administrative Agent by the
terms of this Agreement, together with such other powers as are reasonably
incidental thereto.  Farm Credit also agrees that as part of CoBank’s duties as
Administrative Agent, CoBank shall, on Farm Credit’s behalf, perform the loan
servicing duties of the “Lead” as such duties are described in the Participation
Agreement dated January 12, 1996, between Farm Credit (formerly Farm Credit
Services of the Midlands, FLCA) and CoBank, as the same may be amended or
replaced from time to time (the “Participation Agreement”).  The Administrative
Agent shall have no duties or responsibilities except those expressly set forth
in this Agreement, the Loan Documents, and the Participation Agreement, and
shall not by reason of this Agreement be a trustee or fiduciary for Farm Credit;
provided, however, the Administrative Agent shall administer its duties and
responsibilities in accordance with its customary practices and procedures with
respect to similar loans for its own account.  The Administrative Agent shall
not be responsible to Farm Credit for any recitals, statements, representations
or warranties made by Borrower or any officer or official of Borrower or any
other person contained in this Agreement or any other Loan Document, or in any
certificate or other document or instrument referred to or provided for in, or
received by Farm Credit or the Administrative Agent under, this Agreement or any
other Loan Document, or for the value, legality, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or the Loan
Documents or any other document or instrument referred to or provided for herein
or therein, or for any failure by Borrower to perform any of its obligations
hereunder or thereunder.  The Administrative Agent may employ agents and
attorneys-in-fact and shall not be responsible, except as to money or securities
received by it or its authorized agents, for the negligence or misconduct of any
such agents or attorneys-in-fact selected by it with reasonable care.  Neither
the Administrative Agent nor any of its respective directors, officers,
employees or agents shall be liable or responsible for any action taken or
omitted to be taken by it or them hereunder or under the Loan Documents or
Security Documents or in connection herewith or therewith, except for its
material breach of contract or for its or their own gross negligence or willful
misconduct.  Borrower shall pay any fee agreed to by Borrower and the
Administrative Agent with respect to the Administrative Agent's services
hereunder.  Borrower acknowledges the appointment of the Administrative Agent
and agrees to be bound by the terms of this Agreement.  




2.

Reliance by Administrative Agent.  The Administrative Agent shall be entitled to
rely upon any certification, notice or other communication (including any
thereof by telephone, telex, facsimile, telegram or cable) believed by it to be
genuine and correct and to have been signed or sent by or on behalf of the
proper person or persons, and upon advice and statements of legal counsel,
independent accountants and other experts selected by the Administrative Agent.
 




3.

Defaults.  The Administrative Agent shall not be deemed to have knowledge of the
occurrence of a Potential Default or Event of Default, as those terms are
defined in the MLA, unless the Administrative Agent has received notice from
Farm Credit or Borrower specifying such Potential Default or Event of Default
and stating that such notice is a "Notice of Default.”  In the event that the
Administrative Agent receives such a Notice of Default from Borrower, the
Administrative Agent shall give prompt notice thereof to Farm Credit.  The
Administrative Agent shall take such action with respect to such Potential
Default or Event of Default which is continuing as determined by the parties
under the Participation Agreement.  The Administrative Agent shall not be
required to take any action which it determines to be contrary to Law.











--------------------------------------------------------------------------------

Administrative Agency Agreement

- 3 -

SUPERIOR ETHANOL, L.L.C.

Shenandoah, Iowa













4.  

Indemnification of Administrative Agent.  Farm Credit agrees to indemnify the
Administrative Agent (to the extent not reimbursed under the applicable
provisions of the Loan Documents), for its pro rata participation share of any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind and nature
whatsoever (including reasonable attorneys’ fees) which may be imposed on,
incurred by or asserted against the Administrative Agent in any way relating to
or arising out of Loan Documents, or any other documents contemplated by or
referred to therein, or the transactions contemplated hereby or thereby
(including, without limitation, the costs and expenses which Borrower is
obligated to pay under the MLA) or under the applicable provisions of any of the
Loan Documents or the Security Documents or the enforcement of any of the terms
hereof or thereof or of any such other documents or instruments; provided that
Farm Credit shall not be liable for any of the foregoing to the extent they
arise from material breach of this Agreement or from the gross negligence or
willful misconduct of the Administrative Agent or its directors, officers,
employees or agents.




5.

Non-Reliance on Administrative Agent and Other Banks.  Farm Credit agrees that
it has, independently and without reliance on the Administrative Agent, and
based on such documents and information as it has deemed appropriate, made its
own credit analysis of Borrower and the decision to enter into this Agreement
and either originate the loans or purchase a participation in the Loan Documents
and that it will, independently and without reliance upon the Administrative
Agent, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own analysis and decisions in taking or not
taking action under this Agreement or the Loan Documents.  The Administrative
Agent shall be required to keep itself informed as to the performance or
observance by Borrower of the Loan Documents or any other document referred to
or provided for herein or therein and to inspect the properties or books of
Borrower.  The Administrative Agent shall have the duty and responsibility to
provide Farm Credit with any credit or other information concerning the affairs,
financial condition or business of Borrower which may come into the possession
of the Administrative Agent.  The Administrative Agent shall not be required to
file this Agreement, the Loan Documents or any document or instrument referred
to herein or therein, for record or give notice of this Agreement or any other
Loan Document or any document or instrument referred to herein or therein, to
anyone.  Farm Credit acknowledges and agrees that the Administrative Agent only
has the duties and responsibilities explicitly set forth herein and in the Loan
Documents and Security Documents.




6.

Failure of Administrative Agent to Act.  Except for action expressly required of
the Administrative Agent hereunder, the Administrative Agent shall in all cases
be fully justified in failing or refusing to act hereunder unless it shall have
received further assurances (which may include cash collateral) of the
indemnification obligations of Farm Credit under Section 4 above in respect of
any and all liability and expense which may be incurred by it by reason of
taking or continuing to take any such action.














--------------------------------------------------------------------------------

Administrative Agency Agreement

- 4 -

SUPERIOR ETHANOL, L.L.C.

Shenandoah, Iowa










7.

Resignation or Removal of Administrative Agent.  Subject to the appointment and
acceptance of a successor Administrative Agent, as provided below, the
Administrative Agent may resign at any time by giving written notice thereof to
Farm Credit and Borrower.  Upon any such resignation or removal, Farm Credit
shall have the right to appoint a successor Administrative Agent which must be
located in the United States of America.  If no successor Administrative Agent
shall have been so appointed and shall have accepted such appointment within
thirty (30) days after the retiring Administrative Agent's giving of notice of
resignation, then the retiring Administrative Agent may, on behalf of Farm
Credit, appoint a successor Administrative Agent which must be located in the
United States of America.  Farm Credit or the retiring Administrative Agent, as
the case may be, shall upon the appointment of a successor Administrative Agent
promptly so notify Borrower.  Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder, except for any liability arising from gross
negligence, willful misconduct or material breach of this Agreement.  After any
retiring Administrative Agent's resignation hereunder as Administrative Agent,
the provisions of this Agreement shall continue in effect for its benefit in
respect of any actions taken or omitted to be taken by it while it was acting as
Administrative Agent.




8.

Amendments Concerning Agency Function.  The Administrative Agent shall not be
bound by any waiver, amendment, supplement or modification of this Agreement or
the Loan Documents or Security Documents which affects its duties hereunder or
thereunder unless it shall have given its prior consent thereto.




9.

Liability of Administrative Agent.  Except as otherwise provided in the Loan
Documents, the Security Documents and herein, the Administrative Agent shall not
have any liabilities or responsibilities to Borrower on account of the failure
of Farm Credit to perform its obligations hereunder or to Farm Credit on account
of the failure of Borrower to perform their respective obligations hereunder or
under the Loan Documents or Security Documents.




10.

Transfer of Agency Function.  Without the consent of Borrower or any Bank, the
Administrative Agent may at any time or from time to time transfer its functions
as Administrative Agent hereunder to any of its offices located in the United
States of America, provided that the Administrative Agent shall promptly notify
Borrower and each Bank.














--------------------------------------------------------------------------------

Administrative Agency Agreement

- 5 -

SUPERIOR ETHANOL, L.L.C.

Shenandoah, Iowa










11.

Non-Receipt of Funds by Administrative Agent.

 

A.

Unless Administrative Agent shall have received notice from Farm Credit prior to
the date on which Farm Credit is to provide funds to Administrative Agent for an
Advance to be made by Farm Credit that Farm Credit will not make available to
Administrative Agent such funds, Administrative Agent may assume that Farm
Credit has made such funds available to Administrative Agent on the date of such
Advance in accordance with the terms of this Agreement and Administrative Agent
in its sole discretion may, but shall not be obligated to, in reliance upon such
assumption, make available to Borrower on such date a corresponding amount.  If
and to the extent Farm Credit shall not have made such funds available to
Administrative Agent, Farm Credit agrees to repay Administrative Agent forthwith
on demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to Borrower until the date such
amount is repaid to Administrative Agent, at the customary rate set by
Administrative Agent for the correction of errors among banks for three (3)
Banking Days and thereafter at the “Base Rate” (as that term is used and defined
in the Loan Documents).  If Farm Credit shall repay to Administrative Agent such
corresponding amount, such amount so repaid shall constitute Farm Credit's
Advance for purposes of this Agreement, the Loan Documents and/or Security
Documents.  If Farm Credit does not pay such corresponding amount forthwith upon
Administrative Agent's demand therefore, Administrative Agent shall promptly
notify Borrower, and Borrower shall immediately pay such corresponding amount to
Administrative Agent with the interest thereon, for each day from the date such
amount is made available to Borrower until the date such amount is repaid to
Administrative Agent, at the rate of interest applicable at the time to such
proposed Advance.




B.

Unless Administrative Agent shall have received notice from Borrower prior to
the date on which any payment is due hereunder that Borrower will not make such
payment in full, Administrative Agent may assume that Borrower has made such
payment in full to Administrative Agent on such date and Administrative Agent in
its sole discretion may, but shall not be obligated to, in reliance upon such
assumption, cause to be distributed to Farm Credit on such due date an amount
equal to the amount then due Farm Credit.  If and to the extent Borrower shall
not have so made such payment in full to Administrative Agent, Farm Credit shall
repay to Administrative Agent forthwith on demand such amount distributed to
Farm Credit together with interest thereon, for each day from the date such
amount is distributed to Farm Credit until the date Farm Credit repays such
amount to Administrative Agent at the customary rate set by Administrative Agent
for the correction of errors among banks for three (3) Banking Days and
thereafter at the Base Rate.  




12.

 Amendments, Etc.  No amendment, modification, termination, or waiver of any
provision of this Agreement or the Loan Documents or Security Documents to which
Borrower is a party, shall in any event be effective to modify or change the
duties or rights of the Administrative Agent unless the same shall be in writing
and signed by the Banks and the Administrative Agent.  




13.

Notices.  All notices or communications hereunder shall be in writing and shall
be deemed duly given upon delivery if personally delivered or sent by telegram
or facsimile transmission, or

three (3) days after mailing if sent by express, certified or registered mail,
to the parties at the following addresses (or such other address for a party as
shall be specified by like notice):











--------------------------------------------------------------------------------

Administrative Agency Agreement

- 6 -

SUPERIOR ETHANOL, L.L.C.

Shenandoah, Iowa













Farm Credit Services of America, FCLA

P.O. Box 2409

Omaha, Nebraska  68103-2409

Attention:  Kathy Frahm




Telephone:   (402) 348-3669

Facsimile:    (402) 661-3669

CoBank, ACB

11837 Miracle Hills Drive, Suite 200

Omaha, Nebraska  68154-4404

Attention: Tom Houser




Telephone:  (402) 492-2013

Facsimile:   (402) 492-2001   

SUPERIOR ETHANOL, L.L.C.

4124 Airport Road

Shenandoah, Iowa  51601

Attention:  Brian Larson




Telephone:  (712) 246-2932

Facsimile:   (712) 246-2610



















14.

Attorney's Fees.  The prevailing party in any action or other proceeding to
enforce its rights under this Agreement shall be entitled to its costs of suit,
and reasonable attorneys' fees, in addition to all other recovery or relief to
which it may be entitled.




15.

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of Colorado.




16.

Counterparts.  This Agreement may be executed in any number of counterparts and
by different parties to this Agreement in separate counterparts, each of which,
when so executed, shall be deemed to be an original and all of which taken
together shall constitute one and the same Agreement.

















--------------------------------------------------------------------------------

Administrative Agency Agreement

- 7 -

SUPERIOR ETHANOL, L.L.C.

Shenandoah, Iowa










IN WITNESS WHEREOF, the parties hereto have caused the execution of this
Agreement as of the date first above written.







FARM CREDIT SERVICES

     OF AMERICA, FLCA

CoBANK, ACB

By:

/s/ Chad Gent

 

By:

/s/ Janice P. Haines

 

 

 

 

 

Title:

Vice President

 

Title:

Assistant Corporate Secretary

 

 

 

 

 




SUPERIOR ETHANOL, L.L.C.

 

By:

/s/ Brian L. Larson

 

 

 

 

 

 

 

 

Title:

Manager

 

 

 

 

 

 

 

 












